Wilkes, J.
This is an action by the complainant to recover for services rendered Hamilton County *326in superintending the extension and improvement of the courthouse and yard and jail of the county. The Chancellor gave judgment for complainant for one thousand dollars, and some interest and costs, and the county appealed, and assigned errors. ' The Court of Chancery Appeals reversed the Chancellor, and refused any recovery, and dismissed complainant’s bill, and he has appealed, and assigned errors.
The facts, so far as necessary to be stated, are that, in 1890, Hamilton County determined to make extensive improvements upon its courthouse, jail, and grounds, the work to cost many thousand dollars. A building committee was appointed of the members of the County Court, and complainant was its chairman. There was no agreement made for any compensation to the chairman or any member for his services on the committee. Some outside conversations were had with the Judge and members of the County Court to the effect that compensation would be paid. An architect was employed to oversee the construction and improvements. It appears that he was negligent and inattentive, and that the complainant gave much time and service in looking after the improvements, for a part of the time giving it his undivided attention and entire time.
In January, 1896, at complainant’s instance, a special committee was appointed to report what his. services were worth. This committee reported the facts in some detail, and that complainant should have five hundred dollars for his services. The Quarterly *327Court adopted this report, but,, upon a subsequent day of the term, 'reconsidered their action, and rejected it. This suit was thereupon brought. The Chancellor thought complainant entitled to recover, and referred the matter to the Master to report the amount. He reported one thousand dollars as the proper amount, and this was confirmed by the Court, without exception as to the amount.
There can be no doubt of the great value of complainant’s services in this case, and of the benefit received by the county, but the difficulty is in finding any ground upon which to rest a legal liability against the county. It is clear, in this case, that if complainant was not a member of the County Court, but had been employed or authorized as a private individual to do this service by it, the law would imply a promise to pay what the services are worth. Complainant cannot, however, claim in this capacity, since he clearly served throughout as a member of the Court, appointed on one of its committees, and selected as the head or chairman of that committee.
It cannot seriously be insisted that a mere appointment of one of its members upon • a committee by the County Court, and service on that committee by the member, even though the service be onerous and beneficial, carries with it any legal right to compensation. In any event, the matter of compensation is one which, if compensation can be given at all, which we do not hold, addresses itself to the *328sense of justice and • discretion of the body appointing the committee.
There is a practice prevailing in the County Courts of appointing committees, as they are styled, to look after important- business transactions. There is no statute authorizing it, and it is in no sense the creation of an office. At most it is but a designation of certain individuals to look after the matters committed to them, but they do this as members of the County Court, and not as its employes. Every person who becomes a member of the Court does so knowing that he may and probably will be called on to perform such services. Whether, as a matter of public policy, the Court might stipulate to pay for such service we need not now consider, as that question is not pressed before us.
In this case it appears that the services performed by complainant were doubly onerous and greatly more beneficial because of the negligence of the architect, but this cannot alter the rule. It does not appear that complainant ever brought notice of this fact to the Court, which he might have done, and thereupon, no doubt, secured an order to meet the exigency: It clearly appears that he rendered faithful services, relying upon the Court to remunerate him, while, for its own reason, it did not do so.
We do not consider it necessary to review the large number of cases cited by the Court of Chancery Appeals and by counsel, as we are of opinion *329the rule governing the case is almost elementary, and can be but little aided by citation of authorities.
The case of City of Ellsworth v. Rossiter, 46 Kan., 237, is strongly relied on for complainant. In that case the city appointed a committee to establish and erect waterworks. One Rossiter was on the committee. No compensation was provided, and he brought suit for his services. He was a civil engineer. It does not appear that he was a member of the City Council. The Court held, in substance, that he was not a public officer within the rule which gives no compensation to such officer except as provided by law, but was rather an employe of the city, and gave judgment.
In Leavenworth v. Brewer, 9 Kansas, 210, a County Attorney on salary, was, at the instance of the County Commissioners, sent beyond the limits of the county to attend to a suit for the county, and the county having refused compensation, he sued for it and recovered. In this case the service was clearly beyond the scope of the employment, and there was raised an implied promise to pay for it. When the attorney was employed to do it, he was not a member of the County Court, and the case is not in point here.
Whatever may be said as to the moral obligation of the county to pay for this service, we can see no ground of legal liability which the Court can recognize, and the decree of the Court of Chancery Appeals is affirmed with costs.